These two cases were consolidated for the purpose of trial below with the case of M. S. and Lula Davis et al. v. F.E. Lacaze, which case was appealed to the Supreme Court of the state and bears No. 32911 on the docket of the Supreme Court of the state of Louisiana. 158 So. 626.
The three cases involve a similar state of facts, and it is agreed by counsel for both appellant and appellee that the decision of the Supreme Court in the above-numbered and styled case, in which the judgment of the lower court was affirmed, is conclusive of the issues in the cases at bar.
Therefore, for the reasons given in the case of M. S. and Lula Davis et al. v. F.E. Lacaze, No. 32911 on the docket of the Supreme Court of the state of Louisiana, decided January 7, 1935, the decisions of the lower court in these two cases are affirmed, with costs.